Title: To Thomas Jefferson from William Short, 7 June 1791
From: Short, William
To: Jefferson, Thomas


Paris, 7 June 1791. Introducing M. Kellerman, nephew to De Marbois, who goes to America with De Ternant and who carries two letters to the Secretary of the Treasury to be given to De Ternant at Rochefort, also a packet of newspapers for TJ. Other papers and journals were sent by De Ternant and Dupont, who left Paris successively. They are to meet at Rochefort. His public letter begun yesterday not yet finished and cannot go by Kellerman, but will be sent to De Ternant at Rochefort. He asks TJ’s civilities and attentions to Kellerman.
